                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

 JESSICA ROSS, et al.,                          )
                                                )
                Plaintiffs,                     )
                                                )
           v.                                   ) CASE NO. 3:18-CV-537-WKW
                                                ) (WO)
 SEJIN AMERICA, INC.,                           )
                                                )
                Defendant.                      )

                    MEMORANDUM OPINION AND ORDER

       Plaintiffs Jessica Ross, LaEbboine Russell, Naquita Bledsoe, and Latoya

Pearson allege that Defendant Sejin America, Inc.1 subjected them to various forms

of employment discrimination. Pending before the court is Defendant’s motion to

dismiss. (Doc. # 10.) Upon consideration of the motion and the complaint, the court

will deny the motion to dismiss and exercise its inherent power to dismiss Plaintiffs’

shotgun complaint with leave for Plaintiffs to file an amended complaint.

                              I.   STANDARD OF REVIEW

       When evaluating a motion to dismiss pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, the court must take the facts alleged in the complaint as

true and construe them in the light most favorable to the plaintiff. Resnick v. AvMed,




       1
        Defendant points out that Plaintiffs incorrectly named Defendant as Sejin American, Inc.
The caption has been corrected here.
Inc., 693 F.3d 1317, 1321–22 (11th Cir. 2012). To survive Rule 12(b)(6) scrutiny,

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               “[F]acial

plausibility” exists “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

                                II.   DISCUSSION

      Federal Rule of Civil Procedure 8(a)(2) provides that a complaint “must

contain . . . a short and plain statement of the claim showing that the pleader is

entitled to relief.” Each allegation in the complaint “must be simple, concise, and

direct.” Fed. R. Civ. P. 8(d)(1). Federal Rule of Civil Procedure 10 provides that

the complaint must “state [the plaintiff’s] claims . . . in numbered paragraphs, each

limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b).

      The purpose of [Rule 8(a)(2) and Rule 10(b)] is self-evident, to require
      the pleader to present his claims discretely and succinctly, so that[] his
      adversary can discern what he is claiming and frame a responsive
      pleading, the court can determine which facts support which claims and
      whether the plaintiff has stated any claims upon which relief can be
      granted, and, at trial, the court can determine that evidence which is
      relevant and that which is not.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015)

(quoting T.D.S. Inc. v. Shelby Mut. Ins. Co., 760 F.2d 1520, 1544 n.14 (11th Cir.

1985) (Tjoflat, J., dissenting)); see also Twombly, 550 U.S. at 555 (holding that the
                                           2
purpose of Rule 8(a)(2) is to “give the defendant fair notice of what the claim is and

the grounds upon which it rests.” (citation, quotation marks, and ellipsis omitted)).

      “Complaints that violate either Rule 8(a)(2) or Rule 10(b), or both, are often

disparagingly referred to as ‘shotgun pleadings,’” and have been uniformly rejected

by the Eleventh Circuit. Weiland, 792 F.3d at 1320. There are four types of shotgun

pleadings: (1) pleadings that “contain[ ] multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that

came before and the last count to be a combination of the entire complaint;” (2)

pleadings that are “guilty of the venial sin of being replete with conclusory, vague,

and immaterial facts not obviously connected to any particular cause of action;” (3)

pleadings that “commit[] the sin of not separating into a different count each cause

of action or claim for relief;” and (4) pleadings that commit “the relatively rare sin

of asserting multiple claims against multiple defendants without specifying which

of the defendants are responsible for which acts or omissions, or which of the

defendants the claim is brought against.” Weiland, 792 F.3d at 1321.

      Defendants filed a motion to dismiss the complaint and whatever claims might

be alleged in it. However, it is “virtually impossible to know” from Plaintiffs’

shotgun complaint “which allegations of fact are intended to support which claim(s)

for relief.” Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d 364,

366 (11th Cir. 1996) (describing “the perfect example of a shotgun pleading”). Thus,


                                          3
in considering the motion to dismiss, the court cannot “determine which facts

support which claims.” Weiland, 792 F.3d at 1320.

      Moreover, throughout the complaint, Plaintiffs complain of sex-based

discrimination, national origin discrimination, and race discrimination. (See Doc. #

1 ¶¶ 2, 8, 15, 22, 29.) However, the complaint only includes two distinct counts

titled, “Plaintiff’s First Cause of Action Race Discrimination” (Doc # 1, at 7) and

“Plaintiff’s Second Cause of Action Race-Based Cold and Hostile Working

Environment.” (Doc. # 1, at 8.) Under those headings, Plaintiffs make claims

regarding race, sex, and national origin discrimination. (Doc. # 1 ¶¶ 36, 39.)

Additionally, Plaintiffs assert that Defendant acted “under color of state law,” and is

“vulnerable for individual liability through 42 U.S.C. § 1983.” (Doc. #1 ¶ 35).

Section 1983, however, is not applicable to a discrimination claim against a private

employer, and Plaintiffs only make a single reference to this claim. See Charles v.

Scarberry, 340 F. App’x 597, 599–600 (11th Cir. 2009) (stating that plaintiff failed

to allege that any deprivation occurred under color of state law because “CVS

employees and an insurance adjuster do not act under color of state law”); Focus on

the Family v. Pinellas Suncoast Transit Auth., 344 F.3d 1263, 1277 (11th Cir. 2003)

(explaining that, “the under-color-of-state-law element of § 1983 excludes from its

reach merely private conduct, no matter how discriminatory or wrongful”). Thus, it

seems likely this allegation is scrivener’s error. At another point, Plaintiffs refer to

“Defendants Auburn,” which is plainly not a party to this litigation. (Doc. # 1 ¶ 39.)
                                           4
Accordingly, in addition to the complaint being unclear as to which facts support

which claims, the court cannot determine what claims Plaintiffs are attempting to

allege.

      Finally, Plaintiffs plead relatively few facts, but those that appear to support

discrimination are conclusory and vague.          Specifically, Plaintiffs allege that

supervisors made racially biased statements, but they do not include who made the

comment or include details about what was said, when it was said, or in what context

it was said. This is the sort of conclusory allegation that would not survive a motion

to dismiss for failure to state a claim. See Seibert v. Comm’r, Ga. Dep’t of Corr.,

680 F. App’x 837, 840 (11th Cir. 2017) (stating that an allegation that defendants

transferred plaintiff as retaliation, and did not include any facts, but only conclusions

about defendants’ responsibility, was too conclusory to state a claim).

          “Shotgun pleadings impede the administration of the district courts’ civil

dockets in countless ways.” PVC Windoors, Inc. v. Babbitbay Beach Constr., N.V.,

598 F.3d 802, 806 n.4 (11th Cir. 2010). “Experience teaches that, unless cases are

pled clearly and precisely, issues are not joined, discovery is not controlled, the trial

court’s docket becomes unmanageable, the litigants suffer, and society loses

confidence in the court’s ability to administer justice.” Anderson, 77 F.3d at 367.

Thus, “it is particularly important for district courts to undertake the difficult, but

essential, task of attempting to narrow and define the issues from the earliest stages

of the litigation. Absent such efforts, shotgun notice pleadings . . . would impede
                                           5
the orderly, efficient, and economic disposition of disputes.” Ebrahimi v. City of

Huntsville Bd. of Educ., 114 F.3d 162, 165 (11th Cir. 1997). “If the trial judge does

not quickly demand repleader [of a shotgun complaint], all is lost — extended and

largely aimless discovery will commence, and the trial court will soon be drowned

in an uncharted sea of depositions, interrogatories, and affidavits.” Johnson Enters.

of Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290, 1333 (11th Cir. 1998). As a

case proceeds on a shotgun complaint, “[g]iven the massive record and loose

pleadings before it, the trial court, whose time is constrained by the press of other

business, is unable to squeeze the case down to its essentials; the case therefore

proceeds to trial without proper delineation of issues.” Id. Accordingly, it is

particularly crucial for the court to ensure that justice is administered efficiently from

the outset of each case.

      Therefore, in accordance with the court’s “power and []duty to define the

issues at the earliest stages of litigation,” all of Plaintiffs’ claims will be dismissed

without prejudice with leave granted to Plaintiffs to file an amended complaint that

complies with the Federal Rules of Civil Procedure and this Order. Johnson Enters.,

162 F.3d at 1333; Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001) (“We

have held that district courts confronted by [shotgun] complaints have the inherent

authority to demand repleader sua sponte.”).




                                            6
                              III.     CONCLUSION

      Accordingly, based on this court’s inherent power to manage its docket, it is

ORDERED:

1.    Plaintiffs’ claims are DISMISSED without prejudice.

2.    Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiffs are granted

leave to file an amended complaint on or before February 15, 2019, that complies

with the pleading requirements of the Federal Rules of Civil Procedure and the

following requirements of this Order:

      a.     The amended complaint must set forth, with clarity, short and plain

            statements showing Plaintiffs are entitled to relief. The body of the

            complaint shall contain (1) a statement of the grounds for the court’s

            jurisdiction; (2) allegations of fact showing that each Plaintiff is entitled

            to relief; (3) claims for relief set forth in various counts of the

            complaint; and (4) a demand for relief sought. Fed. R. Civ. P. 8(a);

            Fed. R. Civ. P. 10(b).

      b.    The complaint must set forth, in separately numbered paragraphs,

            allegations of fact that are simple, concise, direct, sufficiently detailed,

            and material to Plaintiffs’ claims. Plaintiffs must allege facts showing

            Defendant’s involvement in each claim and how Defendant violated

            each Plaintiffs’ rights.


                                          7
       c.      Plaintiffs should not simply incorporate all factual allegations by

               reference into every count; rather, Plaintiffs must indicate with clarity

               which specific factual allegations are material to each specific count.

       d.      The complaint must state which counts and demands for relief

               (including demands for injunctive, declaratory, and monetary relief) are

               asserted. Plaintiffs shall have a colorable legal basis for asserting each

               count or demand for relief. Fed. R. Civ. P. 11(b)(2).

3.     Defendants’ motion to dismiss (Doc. # 10) is DENIED without prejudice to

refile and reassert any arguments that may be relevant to the amended complaint.

4.     In light of this decision, Plaintiffs’ Motion for Leave to File (Doc. # 23) is

DENIED as moot.2

       Plaintiffs are ADVISED that, if they do not file an amended complaint on or

before February 15, 2019, this action will be dismissed without prejudice. Claims

and demands for relief that fail to comply with the Federal Rules of Civil Procedure

and the requirements of this Order may be subject to dismissal without further

opportunities for amendment.

       DONE this 31st day of January 2019.

                                                  /s/ W. Keith Watkins
                                        CHIEF UNITED STATES DISTRICT JUDGE


       2
         As a stylistic matter, counsel for Plaintiffs should carefully and repeatedly read every line
of the Amended Complaint for typographical errors, for logical organization, and for accuracy and
clarity.
                                                  8
